Citation Nr: 1205349	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral pes planus and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD


A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board observes that, in this January 2010 VA Form 9, the Veteran requested a Board hearing in Washington, D.C.; however, in November 2011, he indicated that he would not be able to attend the hearing.  Therefore, the Board finds the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.702(e) (2011).

The Board also notes that the Veteran submitted additional evidence in November 2011 consisting of a statement from his private physician without a waiver of RO consideration.  However, as the Board is granting his claim in full, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in October 1997, the RO denied service connection for bilateral (i.e., right and left) pes planus on the basis that such disability had existed prior to service and had not been aggravated by service.  

2.  Evidence added to the record since the final September 1997 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral pes planus.

3.  Bilateral pes planus pre-existed service and was aggravated during service.



CONCLUSIONS OF LAW

1.  The October 1997 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2011)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving all reasonable doubt in his favor, the Veteran's bilateral pes planus was aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for bilateral pes planus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Reopening the Claim on the Basis of New and Material Evidence

The RO first considered and denied the Veteran's claim for bilateral pes planus in October 1997 on the basis that his bilateral foot disability had existed prior to service and had not been aggravated by his service.  In other words, the RO found that the Veteran's bilateral pes planus did not permanently worsen as a result of his military service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) ; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

In October 1997, the Veteran was advised of the decision and his appellate rights. However, no further communication was received from the Veteran pertaining to such claim until May 2008 when he filed his claim to reopen.  Therefore, the October 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bilateral pes planus was received prior to the expiration of the appeal period stemming from the October 1997 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) , 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a)  have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for bilateral pes planus in May 2008, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since that September 1997 decision, the Veteran submitted a November 2011 medical opinion from his private podiatrist, who reviewed the record, interviewed the Veteran, and concluded that his bilateral foot condition was aggravated by his military service.  This medical opinion from the private physician is both new and material to this claim since this physician found that the current foot was aggravated by military service.   Therefore, the newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim and, as such, raises a reasonable possibility of substantiating such claim.  Consequently, the Veteran's claim of entitlement to service connection for bilateral pes planus is reopened.  

Having reopened the claim on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of this claim on its underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Since the Board is fully granting the claim on its underlying merits, there is no possibility of resulting prejudice from the Board's immediate reconsideration of this claim because the Veteran is receiving the requested benefit in its entirety.  See 38 C.F.R. § 20.1102.  

Service Connection for Bilateral Pes Planus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

A Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption only attaches where there has been an induction or enlistment examination in which the later complained of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

"Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence of the record on this point may not be taken as indication of no aggravation; an opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996).  Importantly, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The first aspect of this claim to be determined is whether pes planus pre-existed the Veteran's entry during active duty.  In this regard, the April 1986 enlistment examination noted moderate pes planus.  Accordingly, based on the fact that such disorder was noted on the Veteran's entrance examination, the Board finds that pes planus pre-existed his entry into active duty and the presumption of soundness on entrance does not attach.  

The question now for the Board to decide is whether the Veteran's pre-service pes planus increased in severity during service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Initially, the Board notes that there is no recorded evidence of treatment during service.  However, the Veteran has been complaining of foot problems since his discharge from service.  Indeed, he filed his initial claim for service connection rather immediately following his discharge from service.  The Veteran also is competent, as a layman, to proclaim having continued to experience chronic foot pain and other pertinent symptoms during the many years since those initial claims.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  Additionally, his lay statements concerning this, is entirely credible, especially in light of his initial filing of a claim shortly after his discharge.  Therefore, the Veteran's lay testimony regarding continuous symptoms since service is both competent and credible, so ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Furthermore, the Board finds it significant that the Veteran's duties included infantry unit leader and drill instructor.  The Veteran has reported a history of foot pain during service and this is certainly commensurate with his type of service.  

More importantly, the Veteran submitted a November 2011 statement from a private podiatrist.  This podiatrist reviewed the Veteran's medical history, to include his service treatment records, and interviewed him regarding his feet and his military duties.  Additionally, such physician indicated that he had been treating the Veteran since April 2008.  The Veteran's podiatrist reported that common causes of pes planus include excessive fatigue or strain of muscles in occupations that involve walking or standing for prolonged periods of time, such as nurses, policemen, or soldiers.  In addition to operational service rendered by soldiers as a common cause of pes planus, the aggravation of the foot condition is also attributable to military maneuvers such as hiking, running, and jumping.  This physician indicated that it was more likely than not that the Veteran's bilateral foot pain was incurred between 1997 and 2008 when it was diagnosed.  In this regard, the Board observes that the Veteran was in the military through May 1997.  The Veteran's podiatrist further opined that it was more likely than that his condition was aggravated during active service.  

The private physician's attribution of the Veteran's current bilateral pes planus to his military service, with no competent and credible medical opinion to the contrary, is reason enough for the Board to resolve any remaining doubt in the Veteran's favor and grant his claim.  As such, service connection for bilateral pes planus is granted.  


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for bilateral pes planus is granted. 

Service connection for bilateral pes planus is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


